Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re David Len Moulton                                       Original Mandamus Proceeding

No. 06-22-00035-CR                                      Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Carter* and Chief
                                                        Justice Marion** participating. *Justice
                                                        Carter, Retired, Sitting by Assignment and
                                                        **Chief Justice Marion, Retired, Sitting by
                                                        Assignment.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED APRIL 19, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk